DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arkadakskiy US Publication 2020/0316515.
Regarding claim 1, Arkadakskiy teaches a process comprising:
a) Subjecting a feedstock to a water-gas shift wherein the feedstock comprising methane, CO, and lean in carbon dioxide, is combined with water to form a gas mixture and aqueous effluent ([0023]-[0024]);
b) Passing the gas mixture to a pressure/temperature swing adsorption which thereby produces a carbon dioxide stream ([0029]); 
c) Subjecting the carbon dioxide stream to a scrubbing to form a stripped gas ([0029]-[0030]); and 
d) Subjecting the aqueous acid gas to a reactive rock which mineralizes the carbon dioxide and impurities, thereby sequestering them ([0034]-[0035]).
Regarding claim 2, the impurities included hydrogen sulfide or sulfur components ([0026]).
Regarding claim 3, the amount of carbon dioxide is about 29.8 mol% in Table 1.
Regarding claim 4, Arkadakskiy teaches concurrent flow of gas to water (claim 4).
Regarding claims 5-7, the residence time in scrubbing is from about 5 to 120 seconds, the temperature ranges from 2 °C to 55 °C, and the pressure is from 1 atm to 6 atm ([0043]).
Regarding claims 4 and 8, the scrubbing is in at least one pressurized vertical scrubbing tower with concurrent flow of gas to water (claim 4).
Regarding claim 9, the aforementioned do not specify heat or acid resistant media, however such materials would be an obvious use to allow longevity of the system.
Regarding claims 10 and 11, the obtained purity of hydrogen is about 99%, 50%-70% of the carbon dioxide is removed, and up to 100% of sulfide impurities are removed and the gas mixture is substantially free of impurities ([0044]).
Regarding claim 12, the pressure swing adsorption uses materials such as activated carbon, silica, and zeolites ([0029]).
Regarding claim 13, the obtained purity of hydrogen is about 99%, 50%-70% of the carbon dioxide is removed, and up to 100% of sulfide impurities are removed and the gas mixture is substantially free of impurities ([0044]).
Regarding claims 14-17, the residence time in scrubbing is from about 5 to 120 seconds, the temperature ranges from 2 °C to 55 °C, and the pressure is from 1 atm to 6 atm ([0043]). The scrubbing is in at least one pressurized vertical scrubbing tower with concurrent flow of gas to water (claim 4).
Regarding claim 18, 50%-70% of the carbon dioxide is removed ([0044]).
Regarding claims 19 and 20, the reactive rock comprises mafic rocks that include basalt, diabase, and gabbro, and ultramafic rocks that include dunite, peridotite, and pyroxenite ([0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772